TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                        JUDGMENT RENDERED AUGUST 20, 2019



                                     NO. 03-19-00260-CV


                                        J. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
              AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on April 8, 2019. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.